DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Genus A: ii NADP+ and NADPH, Genus B: ii (claim 4), Genus C: viii, Genus D: i. continuously, Genus E: i. lactate dehydrogenase, and Genus F: i. membranes in the reply filed on 7/27/2021 is acknowledged.  The traversal is on the grounds that there must be a patentable difference between the species as claimed.  This is not found persuasive.  The species election was required because the species do not relate to a single general inventive concept as they lack a special technical feature over the prior art in view of Kraus (US20150218594A1) and Maggio-Hall (US20140186910A1) as detailed in the 103 rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 8-18, 28, 30 and 35-39 were cancelled in the preliminary amendment filed 11/2/2018.  Claims 1, 3-7, 19-27, 29 and 31-34 are pending.  
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 7/27/2021.
Claims 1, 4, 6, 7, 19-27, 29 and 31-34 are under consideration for this Office Action.
Claim Objections
Claims 1, 4, 6, 7, 19-27, 29, 31 and 33-34 are objected to because of the following informalities:    
In claim 1, line 6: the semicolon should be changed to a comma. 
In claims 4, 6, 7, 19-27, 29 and 31, the method preamble should be followed by a comma placed in front of the word “wherein”. 
Claim 7 contains superfluous language, grammatical errors, and redundant alternative limitations.  Furthermore, the alternative limitations are inappropriate as some are required for the same active method step.  Examiner suggests amending to the following: 
The process of claim 1, wherein:
(i) the enzyme mixture is prepared in a container before step A) or in step A), said container is a tube, a tank, a reactor, or a combination thereof, said mixing is carried out mechanically, pneumatically, hydraulically, or a combination thereof; and
(ii) the catalytic conversion in step B) is carried out at a pH range of 5 to 10 in a suitable container to promote interactions between the enzymes and substrates and/or compounds, wherein the suitable container is a stirred tank, a plug flow reactor, a fluidized bed reactor, a packed bed reactor, or any combination thereof.

Claim 24 contains extraneous words.  In line 2, "following types of media," should be amended to "following:". 
Claim 31 contains extraneous words.  In line 3: "C-1)" should be deleted.  In line 6, "in the reactants" should be deleted. 
In claim 33 contains extraneous words, in line 1: "wherein, in C-1)," should be amended to "wherein" and ", in C-1)," should be deleted.  In line 3, "molecules" should be deleted. 
In claim 34 contains grammatical errors, line 2: "combination of any of the above" should be amended to "combination thereof". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 22, 27, 29 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
The terms "suitable" and "appropriate" in claim 7 is a relative term which renders the claim indefinite.  The terms "suitable" and "appropriate" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 22, the parentheses around the enzyme classification (EC) numbers render the claim indefinite because it is unclear whether the alternative EC 
Claim 27 recites the limitation "the amount of acetyl CoA/CoA" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests deleting the limitation in claim 27.
Claim 29 recites the limitation "the amount of acetyl CoA/CoA" in line 2. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests deleting the limitation in claim 29. Claim 29 recites "isobutanol" in line 3. It is unclear, because claim 1 recites a method for producing butanol. Examiner suggests amending "isobutanol" to "butanol". 
The term "appropriate" in claim 33 is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 19, 21, 22, 25, 27, 29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US20150218594A1) in view of Maggio-Hall (US20140186910A1).
Regarding claim 1, Kraus teaches a production process comprising the following 4 steps: Step I: Production of enzymes (the “target enzymes') for the conversion of a carbon source into a chemical (also herein referred to as the “target chemical' or “target organic compound') using microbial cells; Step II: Release of the target enzymes from the microbial cells used in step I, preferably combined with release of cofactors and with inactivation of further, non-target enzyme activities; or purification of the target enzyme from non-target enzyme activities preferably combined with release of cofactors; Step III: Bringing the target enzymes of step II in contact with the carbon source under conditions suitable for the conversion of the carbon source into the target chemical; Step IV: Separating the target chemical from the reaction mixture (Kraus [128]-[132]). Kraus discloses such target chemical is preferably selected from ethanol, isobutanol, n-butanol and 2-butanol (Kraus [62], lines 5-6).  The cofactors that are required are produced by the microbial cells in step I and are regenerated during the process (NADH to NAD and vice versa: NADPH to NADP and vice versa).  In one embodiment of the invention, excess reduction equivalents (NADH, NADPH) or energy equivalents (ATP) Kraus [154], lines 6-14).  
Kraus teaches different carbon sources (carbohydrates and derivatives: polyoses such as cellulose, hemicellulose, starch; biases such as sucrose, maltose, lactose; hexoses such as glucose, mannose, galactose; pentoses such as xylose, arabinose; uronic acids, glucosamines etc.; polyols such as sorbitol, glycerol; lipids and derivatives, lignin and derivatives (Kraus [90], lines 1-8)), but does not teach lactate.  Kraus teaches at least one coenzyme (NAD/NADP), but does not teach at least one cofactor (Instant specification [28] "coenzyme" refers to organic compounds, non-protein, necessary for the action of enzymes; [52] "cofactor" refers to inorganic compounds, which are necessary for the action of enzymes required).  
Maggio-Hall teaches a method for the production of butanol, for example, isobutanol, comprising providing a recombinant host cell comprising the isolated nucleic acid molecules of the invention; culturing the recombinant host cell in a fermentation medium under suitable conditions to produce isobutanol from pyruvate; and recovering the isobutanol (Maggio-Hall [30], lines 1-7).  The term “butanol as used herein refers to n-butanol, 2-butanol, isobutanol, tert-butyl alcohol, individually or any mixtures thereof (Maggio-Hall [76], lines 1-3).  Other carbon substrates can include, but are not limited to, ethanol, lactate, succinate, glycerol, or mixtures thereof (Maggio-Hall [186], lines 1-2 and 9-11).  In addition to an appropriate carbon source, fermentation media contains suitable minerals, salts, cofactors, buffers and other components, known to those skilled in the art and suitable for growth of the cultures and promotion of an enzymatic pathway comprising a DHAD (dihydroxy-acid dehydratase) (Maggio-Hall [189]).

Claim 6 recites an intended result of the recited process.  Kraus and Maggio-Hall disclose the process of claim 1; therefore, the limitation of claim 6 is met.  
Regarding claim 7, Kraus teaches the process of the invention, wherein the enzyme has a specific activity of 0.4U/mg or more to said cofactor at 50°C and pH 7.0 (Kraus [70], lines 1-3).  Maggio-Hall further discloses a mixture of water, fermentable carbon substrates, dissolved solids, fermentation product and all other constituents of the material held in the fermentation vessel in which the fermentation product is being made by the reaction of fermentable carbon substrates to fermentation products, water and carbon dioxide by the microorganisms present (Maggio-Hall [115]).  Maggio-Hall also teaches suitable pH ranges for the fermentation are from about pH 5.0 to about pH 9.0 (Maggio-Hall [191]).
Regarding claim 19, Kraus teaches the process of the invention, wherein the product is removed from the reaction continuously or in a batch mode, preferably by extraction, perstraction, distillation, adsorption, gas stripping, pervaporation, membrane extraction or reverse osmosis (Kraus [66]).
claim 21, Kraus teaches one embodiment in which 1 mol glucose or galactose (carbon substrate) is converted to 1 mol isobutanol in the described system, therefore substrate concentrations are to be chosen according to the desired end concentration (e.g. 230 g/l glucose or galactose) or higher (Kraus [274]). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the concentration of lactate (carbon substrate) by routine experimentation to produce the desired concentration of butanol in Kraus and Maggio-Hall's method.  
Regarding claim 22, Kraus teaches pyruvate is converted to n-butanol by the following enzymes (Kraus p. 14, [217]-[218]):

    PNG
    media_image1.png
    282
    644
    media_image1.png
    Greyscale

Kraus further discloses options for the conversion of pyruvate to acetyl CoA (Kraus [213]), including pyruvate formate lyase combined with formate dehydrogenase using NADH as a cofactor (Kraus [215]).
Regarding claim 25, Kraus teaches the specific activity of the purified form of the enzyme may be used.  In such a case, in the current invention an improved activity, meaning that which defines an optimized enzyme, to a specific cofactor is when the enzyme has a specific activity of 0.4U/mg or more to said cofactor at 50°C and pH 7.0 Kraus [113]).  The concentration of each enzyme in the target enzyme mixture is adjusted to the optimal level under process conditions.  In a particularly preferred embodiment one or more enzyme concentrations are increased above typical intracellular concentrations in order to improve the yield of the process (no limit by the maximal density of the microorganisms as in classical processes).  In another particularly preferred embodiment, one or more enzymes are engineered for maximal catalytic efficiency (leading to lower reactor size and running costs compared to classical processes) (Kraus [148]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the enzyme concentration by routine experimentation to improve the yield of butanol in Kraus and Maggio-Hall's method.  
Regarding claims 27 and 29, Kraus teaches pyruvate is further converted to a target chemical, and wherein during such conversion 1 (one) molecule NADH is converted to 1 (one) molecule NAD per molecule pyruvate, and wherein such target chemical is preferably selected from ethanol, isobutanol, n-butanol and 2-butanol (Kraus [62]).  Kraus further teaches no additional redox cofactors are added to the reaction mixture except for those cofactors that are produced by the microorganisms used in step I and that are included in the cell lysate produced in step II.  Examples of such cofactors are FAD/FADH2, FMN/FMNH2, NAD/NADH, NADP/NADPH.  The cofactors that are required are produced by the microbial cells in step I and are regenerated during the process (NADH to NAD and vice versa: NADPH to NADP and vice versa).  In one embodiment of the invention, excess reduction equivalents (NADH, Kraus [154]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of NAD(P)+/NAD(P)H in the regeneration system by routine experimentation in the method of producing butanol taught by Kraus and Maggio-Hall.  One of ordinary skill would have a reasonable expectation of success in adjusting the amount of NAD(P)+/NAD(P)H to less than stoichiometrically required, because Kraus teaches NADH and NADPH are regenerated by enzymes used in the method (Kraus [154]). 
Regarding claims 31 and 32, Kraus teaches the one or more target chemicals (first stream comprising butanol) are separated from the reaction mixture (second stream comprising components different from butanol).  In a preferred embodiment of the invention the one or more target chemicals are hydrophobic and form a separate phase which preferably contains at least a substantial fraction of the produced chemicals. In a particularly preferred embodiment the one or more target chemicals are continuously removed from the reaction mixture (Kraus [156]).  According to a further preferred embodiment of the invention and as further described herein, the carbon source compound is continuously fed to the process (recycled or reused) and the target chemical is continuously removed (fed-batch process) (Kraus [157]).
Kraus does not teach the first stream also comprises water.  Maggio-Hall discloses multiple methods of isolation known in the art, including removal of solids from fermentation medium (components different from butanol) by centrifugation, filtration, or decantation. Then, the isobutanol may be isolated from the fermentation medium using Maggio-Hall [202]).  Maggio-Hall further discloses methods to isolate butanol from the remaining butanol-water mixture.  Isobutanol forms a low boiling point, azeotropic mixture with water, distillation can be used to separate the mixture up to its azeotropic composition.  Distillation may be used in combination with another separation method to obtain separation around the azeotrope (Maggio-Hall [203]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separation step in Kraus's method of producing butanol by isolating the butanol-water mixture from other reactants by centrifugation, filtration, or decantation, because Maggio-Hall discloses such methods as well known in the art for butanol isolation. 
Regarding claims 33 and 34, Kraus teaches the product is removed from the reaction continuously or in a batch mode, preferably by extraction, perstraction, distillation, adsorption, gas stripping, pervaporation, membrane extraction or reverse osmosis (Kraus [66]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US20150218594A1) in view of Maggio-Hall (US20140186910A1) as evidenced by Saini (Saini, et al. Systematic engineering of the central metabolism in Escherichia coli for effective production of n‑butanol, 2016, Biotechnology for Biofuels, 9(69): 1-10). 
Regarding claim 4, Kraus further discloses options for the conversion of pyruvate to acetyl CoA (Kraus [213]), including pyruvate formate lyase combined with formate Kraus [215]).  Formate and CO2 are necessarily present due to the presence of pyruvate formate lyase and formate dehydrogenase as evidenced by Saini (Saini Figure 1; Pg. 2, Col. 2, Results and discussion, line 7- Page 3, line 5: Pyruvate is oxidized to acetyl-CoA by a reaction mediated by pyruvate formate-lyase under fermentative growth and formate is the reduced product. FDH (formate dehydrogenase) catalyzes oxidation of formate to CO2 associated with NADH generation).  Kraus teaches acetyl CoA is converted to n-butanol by the following process (Kraus [217]-[218]):

    PNG
    media_image1.png
    282
    644
    media_image1.png
    Greyscale

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US20150218594A1) in view of Maggio-Hall (US20140186910A1) as evidenced by Pohanka (Pohanka, M. D-Lactic Acid as a Metabolite: Toxicology, Diagnosis, and Detection, 2020, BioMed Research International, Article ID 3419034, 1-9). 
Regarding claim 20, Kraus and Maggio-Hall teach lactate and the lactate would necessarily be L-lactate or D-lactate, because only two enantiomers of lactic acid exist as evidenced by Pohanka (Pohanka Abstract: Two enantiomers of lactic acid exist. . 

Claims 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US20150218594A1) in view of Maggio-Hall (US20140186910A1) and further in view of Datta (Datta et al. Enzyme immobilization: an overview on techniques and support materials, 2013, 3 Biotech, 3: 1-9). 
Regarding claims 23 and 24, Kraus teaches a continuously running process comprising constant substrate feed (glucose syrup) and product removal (organic phase) is further advantageous, given that enzymes and cofactors are retained, e.g. by immobilization (Kraus [275]).
Kraus does not specifically teach a support.  
Datta teaches enzyme immobilization provides an excellent base for increasing availability of enzyme to the substrate with greater turnover over a considerable period of time.  Several natural and synthetic supports have been assessed for their efficiency for enzyme immobilization (Datta Abstract, lines 5-9), including alginate and alginate-polyacrylamide gels (Datta Pg. 3, Col. 2,¶ 3), zeolites (Datta Pg. 5, Col. 1, ¶ 3), silica (Datta Pg. 5, Col. 2, ¶ 4), and activated carbon (Datta Pg. 6, Col. 1, ¶ 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to immobilize the enzymes in the method taught by Kraus and Maggio-Hall with a support taught by Datta to improve availability of enzymes to the substrate (Datta Abstract, lines 5-9).   
claim 26, Kraus teaches the specific activity of the purified form of the enzyme may be used. In such a case, in the current invention an improved activity, meaning that which defines an optimized enzyme, to a specific cofactor is when the enzyme has a specific activity of 0.4U/mg or more to said cofactor at 50°C and pH 7.0 with glyceraldehyde/glycerate as substrates at 1 mM and the specific cofactor at 2 mM in a total reaction volume of 0.2 ml (Kraus [113]).  The concentration of each enzyme in the target enzyme mixture is adjusted to the optimal level under process conditions. In a particularly preferred embodiment one or more enzyme concentrations are increased above typical intracellular concentrations in order to improve the yield of the process (no limit by the maximal density of the microorganisms as in classical processes).  In another particularly preferred embodiment, one or more enzymes are engineered for maximal catalytic efficiency (leading to lower reactor size and running costs compared to classical processes) (Kraus [148]).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the enzyme concentration on the support by routine experimentation to improve the yield of butanol.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657